Appellant seems to be under the impression that we did not consider his statement of facts in connection with our original opinion. He is mistaken. The statement of facts was filed within the time allowed by law and was considered by us.
We regret that we could not and cannot consider the bills of exception. One who has been convicted of crime and wishes to perfect his appeal, may not take bills of exception to the judge and leave them with him an indefinite time, and until the time has expired, and be held to have complied with the law. The presentation of statement of facts and bills of exception to the judge who tried the case for his approval, is not ipso facto
tantamount in law to the filing of such documents. See Sec. 219 Branch Ann. P.C. Such appears to have been the course of the appellant in the in stant case. He took his bills of exception to the judge and left them with him and they were kept by him until the time had expired.
The setting up of alleged errors in the motion for new trial, even though such motion be sworn to, is not sufficient to bring them before this court for review in the absence of some complaint by bills of exception, or if the matter be one which could be here presented by some statement of fact filed during the term showing error, in the absence of such statement same could not be considered.
The motion for rehearing will be overruled.
Overruled. *Page 255